UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4397



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RONNELL KING, a/k/a Life,

                                            Defendant - Appellant.


     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 04-7644)


Submitted:   March 6, 2006                   Decided:   May 4, 2006


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Rose Mary
Parham, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              On   September   15,      2004,    we    affirmed    Ronnell   King’s

convictions and sentence.            See United States v. King, 113 Fed.

App’x. 504 (4th Cir. Sept. 15, 2004) (unpublished). On January 24,

2005,   the    Supreme   Court     of   the     United    States   granted   King’s

petition for writ of certiorari, vacated this court’s judgment, and

remanded for further consideration in light of United States v.

Booker, 543 U.S. 220 (2005).            We affirm King’s convictions for the

reasons stated in our prior opinion.                  We vacate his sentence and

remand for resentencing.

              In   Booker,   the   Supreme       Court    held    that   Blakely   v.

Washington, 542 U.S. 296 (2004), applied to the federal sentencing

guidelines and that the mandatory manner in which the guidelines

required courts to impose sentencing enhancements based on facts

found by the court by a preponderance of the evidence violated the

Sixth Amendment.         Thus, when a defendant pleads guilty and is

sentenced under the mandatory guidelines scheme, “[a]ny fact (other

than a prior conviction) which is necessary to support a sentence

exceeding the maximum authorized by the facts established by a plea

of guilty or a jury verdict must be admitted by the defendant or

proved to a jury beyond a reasonable doubt.”                 Booker, 543 U.S. at

244.

              Although King objected to the enhancements at issue, his

objections did not rest on the rule in Blakely.                    Therefore, this


                                        - 2 -
court’s review is for plain error. See United States v. Rodriguez,

433 F.3d 411, 415-16 (4th Cir. 2006); United States v. Hughes, 401

F.3d 540, 547 (4th Cir. 2005).

          In Hughes, this court held that a sentence imposed under

the pre-Booker mandatory sentencing scheme and enhanced based on

facts found by the court, not by a jury, constitutes plain error.

That error affects the defendant’s substantial rights and warrants

reversal under Booker when the record does not disclose what

discretionary sentence the district court would have imposed under

an advisory guideline scheme.    Hughes, 401 F.3d at 555-56.

          King’s sentence of 151 months’ imprisonment exceeded the

41 to 51 month sentencing range that would have applied absent the

enhancements that were based on facts not found by the jury or

admitted by King.   Because the district court engaged in judicial

fact-finding to determine King’s offense level, and because the

resulting guideline range was imposed in a mandatory manner, there

was a Sixth Amendment violation under Booker.*        Although the

sentencing guidelines are no longer mandatory, Booker makes clear

that a sentencing court must still “consult [the] Guidelines and

take them into account when sentencing.”     543 U.S. at 745.   On

remand, the district court should first determine the appropriate

sentencing range under the guidelines, making all factual findings


     *
      Just as we noted in Hughes, 401 F.3d at 545 n.4, “[w]e of
course offer no criticism of the district judge, who followed the
law and procedure in effect at the time” of King’s sentencing.

                                 - 3 -
appropriate for that determination.    Hughes, 401 F.3d at 546.   The

court should consider this sentencing range along with the other

factors described in 18 U.S.C. § 3553(a), and then impose a

sentence.    Id.   If that sentence falls outside the guidelines

range, the court should explain its reasons for the departure as

required by 18 U.S.C. § 3553(c)(2).      Id.   The sentence must be

within the statutorily prescribed range and reasonable.      Id. at

547; see also United States v. Green, 436 F.3d 449 (4th Cir. 2006).

            Accordingly, although we affirm King’s convictions, we

vacate his sentence and remand for further consideration in light

of Booker.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  AFFIRMED IN PART;
                                       VACATED AND REMANDED IN PART




                               - 4 -